         Case 3:19-cv-02098-L-LL Document 44 Filed 04/27/20 PageID.256 Page 1 of 12



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSE LUIS BARAJAS CENTENO,                           Case No.: 19cv2098-L-LL
12                                       Plaintiff,
                                                          ORDER GRANTING DEFENDANTS’
13   v.                                                   MOTION TO COMPEL AMENDED
                                                          RESPONSES
14   CITY OF CARLSBAD, et al.,
15                                   Defendants.          [ECF No. 39]
16
17
             Currently before the Court is Defendants City of Carlsbad (“City”) and Jordan
18
     Walker (“Walker”)’s “Consolidated Motion to Compel Further Responses to Requests for
19
     Admissions” (“Mot.”) [ECF No. 39] and Plaintiff’s Opposition (“Opp.”) [ECF No. 41].1
20
     For the reasons set forth below, the Court GRANTS Defendants’ Motion.
21                                RELEVANT BACKGROUND
22           On September 16, 2019, Plaintiff filed the instant suit against Defendants City and
23   Walker alleging a violation of his civil rights under state and federal law. See ECF No. 1-
24   2 at 2-7. On November 11, 2019, the suit was subsequently removed by Defendants to
25   Federal Court. See ECF No. 1. Of particular relevance to Defendants’ Motion, Plaintiff
26
27
     1
      Plaintiff’s counsel separately filed a declaration in support of Plaintiff’s Opposition. ECF
28   No. 42.
                                                      1
                                                                                    19cv2098-L-LL
      Case 3:19-cv-02098-L-LL Document 44 Filed 04/27/20 PageID.257 Page 2 of 12



1    alleges in his Complaint that he was issued a criminal complaint by Carlsbad police officers
2    falsely accusing him of resisting arrest. ECF No. 1-2 at 4. Plaintiff asserts the criminal case
3    against him was subsequently dismissed on June 27, 2019 in San Diego Superior Court.
4    Id.
5                                       LEGAL STANDARD
6          The Federal Rules of Civil Procedure authorize parties to obtain discovery regarding
7    any unprivileged matter that is relevant to any claim or defense and proportional to the
8    needs of the case, “considering the importance of the issues at stake in the action, the
9    amount in controversy, the parties’ relative access to relevant information, the parties’
10   resources, the importance of the discovery in resolving the issues, and whether the burden
11   or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).
12         “A party may serve on any other party a written request to admit, for purposes of the
13   pending action only, the truth of any matters within the scope of Rule 26(b)(1) relating to:
14   (A) facts, the application of law to fact, or opinions about either; and (B) the genuineness
15   of any described documents.” Fed. R. Civ. P. 36(a)(1).
16         A responding party may object to a request if they state the ground for the
17   objection. Fed. R. Civ. P. 36(a)(5). The requesting party may then seek a decision from the
18   court determining the sufficiency of an answer or objection. Fed. R. Civ. P. 36(a)(6). The
19   court must order that an answer be served unless it finds an objection justified. Id.
20                                           ANALYSIS
21         The instant motion arises from Plaintiff’s Responses to Defendant Walker’s RFAs
22   Nos. 1, 3-8, and 10 and Defendant City’s RFAs Nos. 1-2, and 4.
23    I.   Defendants’ Request for Judicial Notice
24         As a preliminary matter, Defendants request that the Court take judicial notice of the
25   June 27, 2019 Misdemeanor/Felony Pre-Disposition Minutes in San Diego Superior Court
26   Case No. CN400204. ECF No. 39-3 at 2, 4. Defendants argue the document is “relevant
27   to defendants’ consolidated motion to compel . . . because plaintiff’s primary objection to
28   defendant’s requests for admission is premised on the dismissal of the criminal charges
                                                   2
                                                                                    19cv2098-L-LL
      Case 3:19-cv-02098-L-LL Document 44 Filed 04/27/20 PageID.258 Page 3 of 12



1    against him” which are “reflected” in the June 27, 2019 Minutes. Id. at 2. Plaintiff does not
2    address Defendants’ request. See Opp.
3          Under Federal Rule of Evidence 201(b), a “court may judicially notice a fact that is
4    not subject to reasonable dispute because it: (1) is generally known within the trial court’s
5    territorial jurisdiction; or (2) can be accurately and readily determined from sources whose
6    accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).
7          The Court GRANTS Defendants’ request. “The existence of court records is a
8    proper subject of judicial notice.” Kuba v. Sea World, No. 07cv1274-MMA-POR, 2009
9    U.S. Dist. LEXIS 145016, at *7 (S.D. Cal. June 5, 2009) (citing United States v. Wilson,
10   631 F.2d 118, 119 (9th Cir. 1980)). The Court is careful to note however that “while the
11   authenticity and existence of a particular order, motion, pleading or judicial proceeding,
12   which is a matter of public record, is judicially noticeable, veracity and validity of its
13   contents (the underlying arguments made by the parties, disputed facts, and conclusions
14   of applicable facts or law) are not.” Wallis v. Centennial Ins. Co., 927 F. Supp. 2d 909,
15   913-14 (E.D. Cal. 2013) (citations omitted); see also Fenton v. Wells Fargo Home Mortg.,
16   No. 17-cv-0113 DMS (WVG), 2017 U.S. Dist. LEXIS 56247, at *7 (S.D. Cal. Apr. 12,
17   2017) (“Judicial notice of court records and other publicly filed records is also routinely
18   granted as to the existence of the documents, but not always as to the truth of matters stated
19   therein.”).
20
     II.   Plaintiff’s Responses to Defendant Walker’s RFAs Nos. 1, 3-8 and 10 and
21         Defendant City’s RFAs Nos. 1-2
22         Defendant Walker’s RFAs Nos. 1, 3-8, and 10 state:
23
                   Request for Admission No. 1: Admit that defendant Jordan
24                 Walker (“Officer Walker”) had reasonable suspicion sufficient
25                 to justify detaining you on April 27, 2019.

26                 Request for Admission No. 3: Admit that, when Officer Walker
27                 attempted to detain you on April 27, 2019, you resisted by
                   attempting to walk away from Officer Walker.
28
                                                   3
                                                                                   19cv2098-L-LL
      Case 3:19-cv-02098-L-LL Document 44 Filed 04/27/20 PageID.259 Page 4 of 12



1                Request for Admission No. 4: Admit that, when Officer Walker
                 attempted to detain you on April 27, 2019, you resisted by
2
                 attempting to pull one or both of your arms out of Officer
3                Walker’s grasp.
4
                 Request for Admission No. 5: Admit that, when Officer Walker
5                attempted to detain you on April 27, 2019, you failed to obey
                 Officer Walker’s command to drop your flashlight.
6
7                Request for Admission No. 6: Admit that Officer Walker did
                 not use an excessive degree of force when he forced you to the
8
                 ground on April 27, 2019.
9
                 Request for Admission No. 7: Admit that, after Officer Walker
10
                 forced you to the ground on April 27, 2019, you resisted
11               detention by failing to present one or both of your hands for
                 handcuffing.
12
13               Request for Admission No. 8: Admit that Officer Walker did
                 not use an excessive degree of force when he administered the
14
                 first of two compliance strikes with his knee to your back on
15               April 27, 2019.
16
                 Request for Admission No. 10: Admit that Officer Walker had
17               probable cause on which to believe that, on April 27, 2019, you
                 had violated California Penal Code, section 148, in his presence.
18
19   ECF No. 39-2 at 12-13.

20         Defendant City’s RFAs Nos. 1-2 state:

21               Request for Admission No. 1: Admit that [] Carlsbad police
                 officer James Gallivan (“Officer Gallivan”) had reasonable
22
                 suspicion sufficient to justify detaining you on April 27, 2019.
23
                 Request for Admission No. 2: Admit that Officer Gallivan did
24               not use an excessive degree of force when he forced you to the
25               ground on April 27, 2019.

26
     ECF No. 39-2 at 7.
27
     ///
28
                                                4
                                                                               19cv2098-L-LL
      Case 3:19-cv-02098-L-LL Document 44 Filed 04/27/20 PageID.260 Page 5 of 12



1          Plaintiff responded to each set of Defendants’ RFAs with an identical general
2    objection:
3
                  [Defendant’s RFAs] are all objectionable under the theory of res
4
                  judicata. The Superior Court of San Diego County dismissed the
5                 charge of Resisting Arrest, Cal. Pen Code 148(a)(1). Case
                  number CN 400204. The Judgment constitutes res judicata as to
6
                  the actions between Officer Jordan Walker and Jose Luis Barajas
7                 Centeno. The criminal adjudication resulted in a judicial finding
                  that Jose Luis Barajas Centeno was not guilty of the crime
8
                  charged. The status of the case adjudicated resulted in the legal
9                 conclusion that Jordan Walker could not even prove probable
                  cause to believe that Plaintiff was guilty of any of the elements
10
                  of the offense of PC148. Therefore, all of the questions framed
11                from [RFA Nos.] in the requests for admission are improper
                  questions since the matter was adjudicated as to all of the
12
                  elements raised in each of the requests for admission. In favor of
13                plaintiff, and against the Police Officer J. Walker. Furthermore,
                  for Plaintiff to answer any questions regarding the elements of
14
                  the crime of resisting arrest would expose him to double
15                jeopardy, prohibited by the U.S. Constitution. There are also the
                  doctrines of collateral estoppel which bar the defendants from
16
                  raising any issues out of the April 27, 2019, incident. There is
17                also a theory called issue preclusion, which bars the defendants
                  from questioning the plaintiff’s actions on April 27, 2019.
18
19   ECF No. 39-2 at 16-17, 24-25.

20         Plaintiff made similar objections to each individual response to Defendant Walker’s

21   RFAs Nos. 1, 3-8, and 10 and Defendant City’s RFAs Nos. 1-2 citing “res judicata, double

22   jeopardy, collateral estoppel, and issue preclusion” and “the judgment of dismissal of the

23   criminal charge filed by Office Walker against plaintiff” in San Diego Superior Court. See

24   ECF No. 39-2 at 17-18, 25-28.

25         Defendants argue Plaintiff’s objections are improper because “the dismissal of a

26   criminal charge does not have any preclusive effect in a subsequent civil proceeding.” Mot.

27   at 2. Specifically, Defendants argue that the doctrines of double jeopardy, collateral

28   estoppel, and res judicata do not apply here. Id. at 6-7. Defendants argue that although

                                                  5
                                                                                 19cv2098-L-LL
      Case 3:19-cv-02098-L-LL Document 44 Filed 04/27/20 PageID.261 Page 6 of 12



1    Plaintiff “purported to provide a substantive response” to these RFAs notwithstanding his
2    objections, Plaintiff’s responses are nevertheless “so dependent on the legal conclusions
3    asserted in his objections that it does not fairly answer the request[.]” Id. at 5. For these
4    reasons, Defendants request that the Court overrule Plaintiff’s objections and compel
5    Plaintiff to provide “proper responses” to Defendant Walker’s RFAs Nos. 1, 3-8, and 10
6    and Defendant City’s RFAs Nos. 1-2. Id. at 7.
7          In his Opposition, Plaintiff argues he is “entitled to rely upon the Superior Court of
8    California judgment of dismissal” under the doctrine of res judicata or the “Full Faith and
9    Credit Clause of the United States Constitution.” Opp. at 1-3. Specifically, Plaintiff argues
10   that “[t]he elements of the crime of which Plaintiff was charged by Jordan Walker” have
11   already “been adjudicated in the prior criminal case”—People v. Jose Luis Barajas
12   Centeno, CN40024, in San Diego Superior Court—and the results of the Superior Court
13   proceeding “is a valid judgment entitled to judicial recognition[.]” Id. at 3-4.
14
           a.     Plaintiff’s Objections On The Basis Of Res Judicata (Claim Preclusion)
15                And Collateral Estoppel (Issue Preclusion)
16         Under Supreme Court precedent:
17                The Full Faith and Credit Act mandates that the “judicial
18                proceedings” of any State “shall have the same full faith and
                  credit in every court within the United States . . . as they have by
19                law or usage in the courts of such State . . . from which they are
20                taken.” 28 U.S.C. § 1738. The Act thus directs all courts to treat
                  a state-court judgment with the same respect that it would receive
21                in the courts of the rendering state. Federal courts may not
22                “employ their own rules . . . in determining the effect of state
                  judgments,” but must “accept the rules chosen by the State from
23                which the judgment is taken.” Kremer v. Chemical Constr. Corp.,
24                456 U.S. 461, 481-482, 72 L. Ed. 2d 262, 102 S. Ct. 1883 (1982).
25   Matsushita Elec. Indus. Co. v. Epstein, 516 U.S. 367, 373 (1996).
26   ///
27   ///
28   ///
                                                   6
                                                                                   19cv2098-L-LL
      Case 3:19-cv-02098-L-LL Document 44 Filed 04/27/20 PageID.262 Page 7 of 12



1          Under California state law, the doctrine of res judicata has two aspects: claim
2    preclusion and collateral estoppel:
3
                  Claim preclusion, the “primary aspect” of res judicata, acts to bar
4
                  claims that were, or should have been, advanced in a previous
5                 suit involving the same parties. Issue preclusion, the “secondary
                  aspect” historically called collateral estoppel, describes the bar
6
                  on relitigating issues that were argued and decided in the first
7                 suit.
8    DKN Holdings LLC v. Faerber, 61 Cal. 4th 813, 824 (2015) (citations omitted).
9          “Claim preclusion arises if a second suit involves (1) the same cause of action (2)
10   between the same parties (3) after a final judgment on the merits in the first suit.” Id.
11   (citations omitted). “Issue preclusion applies (1) after final adjudication (2) of an identical
12   issue (3) actually litigated and necessarily decided in the first suit and (4) asserted against
13   one who was a party in the first suit or one in privity with that party.” Id. at 825 (citations
14   omitted).
15         Here, Plaintiff has failed to show how these factors are met. From the record, the
16   San Diego Superior Court proceeding did not involve the same causes of action as the
17   instant suit. Indeed, the prior state criminal proceeding and this federal civil proceeding
18   involve two different burdens of proof. In similar cases, California state courts have held
19   that a judgment of acquittal in a criminal prosecution is not a “bar to proof in a civil
20   proceeding that the defendant had in fact committed the acts charged as crimes.” Beckner

21   v. Sears, Roebuck & Co., 4 Cal. App. 3d 504, 510 (1970); see Lofthouse v. Dep’t of Motor

22   Vehicles, 124 Cal. App. 3d 730, 736 (1981) (“[T]he well-established rule in California is

23   that a prior acquittal in a criminal proceedings does not have res judicata effect in a later

24   civil proceeding or administrative disciplinary proceeding.”); Bd. of Educ. v. Calderon, 35

25   Cal. App. 3d 490, 497 (1973) (“[The estoppel doctrine will not be invoked when matters

26   considered in a criminal trial are sought to be relitigated in a subsequent civil proceeding.”);

27   see also Helvering v. Mitchell, 303 U.S. 391, 397 (1938) (“[T]he difference in degree of

28   the burden of proof in criminal and civil cases precludes application of the doctrine of res

                                                    7
                                                                                     19cv2098-L-LL
      Case 3:19-cv-02098-L-LL Document 44 Filed 04/27/20 PageID.263 Page 8 of 12



1    judicata.”).
2          There is also no evidence there was a final adjudication of an identical issue actually
3    litigated and necessarily decided in the prior state court proceeding. Instead, Plaintiff’s
4    criminal complaint appears to have been dismissed on the prosecutor’s motion. ECF No.
5    39-3 at 4; see Johnson v. Lewis, 120 Cal. App. 4th 443, 456 (2004) (“Neither an acquittal
6    nor the dismissal of the criminal charges collaterally estops defendants from asserting the
7    lawfulness of plaintiff's arrest . . . There was no litigation on the criminal charge. The
8    charge was dismissed at the behest of the prosecutor, citing insufficient evidence. The
9    validity of plaintiff's arrest was neither actually litigated nor necessarily resolved in the
10   criminal court. Consequently, collateral estoppel cannot apply.”).
11         For these reasons, the Court OVEERRULES and STRIKES Plaintiff’s res judicata
12   (claim preclusion) and collateral estoppel (issue preclusion) objections.
13         To the extent Plaintiff’s objections are based on the Full Faith and Credit Clause of
14   the United States Constitution, they are also OVERRULED and STRICKEN. The Full
15   Faith and Credit Clause of the United States Constitution does not bind federal courts to
16   state court judgments. See Univ. of Tenn. v. Elliott, 478 U.S. 788, 799 (1986) (“The Full
17   Faith and Credit Clause is of course not binding on federal courts[.]”). Rather, the extent
18   to which a state court judgment is binding is governed by the Full Faith and Credit Act,
19   discussed above.
20         b.       Plaintiff’s Objections On The Basis Of Double Jeopardy
21         “The guarantee against double jeopardy protects against[:] (1) a second prosecution
22   for the same offense after acquittal or conviction, and (2) multiple punishments for the
23   same offense.” King v. Lizarraga, No. 16-cv-06453-HSG, 2019 U.S. Dist. LEXIS 23747,
24   at *28 (N.D. Cal. Feb. 13, 2019) (citing Witte v. United States, 515 U.S. 389, 395-96
25   (1995)).
26         Here, Plaintiff has failed to provide any legal authority showing how the doctrine of
27   double jeopardy is applicable to his discovery objections. See Opp. The double jeopardy
28   clause “prohibits merely punishing twice, or attempting a second time to punish
                                                  8
                                                                                  19cv2098-L-LL
      Case 3:19-cv-02098-L-LL Document 44 Filed 04/27/20 PageID.264 Page 9 of 12



1    criminally, for the same offense.” Helvering, 303 U.S. at 399 (emphasis added). The
2    instant case involves “neither two criminal trials nor two criminal punishments.” One Lot
3    Emerald Cut Stones & One Ring v. United States, 409 U.S. 232, 235 (1972).
4          For these reasons, the Court OVERRULES and STRIKES Plaintiff’s double
5    jeopardy objections.
6          c.    The Adequacy Of Plaintiff’s Responses
7          Defendants request an Order that each matter set forth in Defendant Walker’s RFAs
8    Nos. 1, 3-8 and 10 and Defendant City’s RFAs Nos. 1-2 be admitted or that an amended
9    answer be served. Mot. at 4.
10         An order deeming matters admitted is a “severe sanction.” Asea, Inc. v. Southern
11   Pacific Transportation Co., 669 F.2d 1242, 1247 (9th Cir. 1981). “Even when a party's
12   answer [fails to comply] with the literal requirements of the Rule, courts generally order
13   an amended answer rather than deem the matter admitted.” Id. (citations omitted).
14         Here, the Court notes Plaintiff did provide responses to each of Defendant Walker’s
15   RFAs Nos. 1, 3-8 and 10 and Defendant City’s RFAs Nos. 1-2. ECF No. 39-2 at 17-18;
16   25-28.
17         As an example, Plaintiff’s Response to Defendant City’s RFA No. 1 states:
18
                 Plaintiff’s Response No. 1: The request for admission is
19               improper based on the foregoing discussion of res judicata,
20               double jeopardy, collateral estoppel, and issue preclusion Over
                 the objections, Plaintiff responds: “I deny that the police
21               officer who kicked me on April 27, 2019, who I learned later
22               his name to be James Gallivan, had reasonable cause to
                 physically throw me to the ground and to detain me on April
23               27, 2019.” The superior court dismissed on June 27, 2019, the
24               charge of resisting arrest under PC148, filed against plaintiff.
25   ECF No. 39-2 at 17 (emphasis added).
26         More simply put, this is not a case where Plaintiff stood by his objections and refused
27   to answer Defendants’ RFAs. Defendants appear to concede this point, but argue that
28   Plaintiff’s responses are nevertheless “so dependent on the legal conclusions asserted in
                                                  9
                                                                                  19cv2098-L-LL
     Case 3:19-cv-02098-L-LL Document 44 Filed 04/27/20 PageID.265 Page 10 of 12



 1   his objections” that they do not fairly answer Defendants’ request. Mot. at 5.
 2         Here, the Court finds there is some merit to Defendants’ arguments that Plaintiff’s
 3   narrative responses are too inextricably tied to Plaintiff’s improper objections.
 4   Importantly, Plaintiff did not address this point in his Opposition, and the Court declines
 5   to respond on Plaintiff’s behalf. Nevertheless, the Court cautions Defendants that a “Court
 6   is ordinarily limited to reviewing the form of an RFA response, and not its substance.” In
 7   re TFT-LCD (Flat Panel) Antitrust Litig., Nos. M 07-1827 SI, 1827, 2011 U.S. Dist. LEXIS
 8   90730, at *61 (N.D. Cal. Aug. 12, 2011); Fed. R. Civ. P. 37 Advisory Committee Notes
 9   (“Rule 36 provides the mechanism whereby a party may obtain from another party in
10   appropriate instances either (1) an[] admission, or (2) a sworn and specific denial, or (3) a
11   sworn statement setting forth in detail the reasons why he cannot truthfully admit or deny.
12   If the party obtains the second or third of these responses, in proper form, Rule 36 does
13   not provide for a pretrial hearing on whether the response is warranted by the
14   evidence thus far accumulated.”) (emphasis added).
15         For the reasons stated above, the Court GRANTS Defendant’s Motion as to
16   Defendant Walker’s RFAs Nos. 1, 3-8 and 10 and Defendant City’s RFAs Nos. 1-2.
17 III.    Plaintiff’s Response to Defendant City’s RFAs No. 4
18         Defendants also seek an order from the Court compelling Plaintiff to provide an
19   amended response to Defendant City’s RFA No. 4.
20         Defendant City’s RFA No. 4 states:
21
                  Request for Admission No. 4: Admit that no Carlsbad police
22                officer violated your rights under the Fourth Amendment to the
                  United States Constitution, at any time.
23
24   ECF No. 39-2 at 7.
25         Plaintiff responded:
26
                  I admit that police officers Jordan and James [G]allivan[],
27                violated my rights under the United States Constitution in their
                  excessive force used against me for no reason on April 27, 2019.
28
                                                  10
                                                                                  19cv2098-L-LL
     Case 3:19-cv-02098-L-LL Document 44 Filed 04/27/20 PageID.266 Page 11 of 12



1    ECF No. 39-2 at 18.
2          Defendants argue Plaintiff’s response is “neither a clear, unequivocal admission nor
3    a clear, specific denial of the matter stated.” Mot. at 7-8. For these reasons, Defendants
4    request the Court to compel Plaintiff to provide an amended response. Id. at 8. Plaintiff
5    does not address this issue in his Opposition. See Opp.
6          Federal Rule of Civil Procedure 36(a)(4) provides a party responding to a RFA with
7    four options: (1) admit the matter; (2) deny the matter; (3) qualify admissions or denials;
8    or (4) state that the party lacks sufficient information to admit or deny. See Fed. R. Civ. P.
9    36(a)(4); see First Am. Title Ins. Co. v. Commerce Assocs., Ltd. Liab. Co., No. 2:15-cv-
10   832-RFB-VCF, 2016 U.S. Dist. LEXIS 30119, at *9 (D. Nev. Mar. 8, 2016).
11         Here, Plaintiff’s response fails to strictly comply with the Federal Rules. Instead,
12   Plaintiff’s “admission” conflicts with the substance of his response. Specifically, Plaintiff’s
13   response that he “admits” his constitutional rights were “violated” by Officers Jordan and
14   Gallivan appears to be—in substance—a denial of Defendant City’s RFA. ECF No. 39-2
15   at 18. While Defendants’ reading may be overly technical, again, Plaintiff did not address
16   this issue in his Opposition. The Court will therefore not speculate as to whether Plaintiff
17   actually intended to admit or deny Defendant City’s RFA No. 4.
18         For the reasons stated above, the Court GRANTS Defendant’s Motion as to
19   Defendant City’s RFA No. 4.
20                                         CONCLUSION
21         For the reasons set forth above, the Court GRANTS Defendants’ Motion to Compel.
22   Specifically:
23         1.        The Court OVERRULES and STRIKES Plaintiff’s res judicata, collateral
24   estoppel, and double jeopardy objections.
25         2.        The Court GRANTS Defendants’ Motion to Compel Plaintiff to provide
26   amended responses to Defendant Walker’s RFAs Nos. 1, 3-8, and 10 and Defendant City’s
27   RFAs Nos. 1-2 and 4. Plaintiff is ORDERED to provide amended responses to the above
28   RFAs in light of the Court’s Order by May 11, 2020.
                                                   11
                                                                                    19cv2098-L-LL
     Case 3:19-cv-02098-L-LL Document 44 Filed 04/27/20 PageID.267 Page 12 of 12



1         IT IS SO ORDERED.
2
3    Dated: April 27, 2020
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            12
                                                                        19cv2098-L-LL
